DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deich et al. (US Patent Publication 2015/0312738 herein after .

Regarding claim 1, Deich discloses:
A method for multi-dimensional emergency call routing comprising: receiving a request for emergency services from a service provider originating from a requestor; providing a location for said requestor to query an emergency call routing function (Deich, [0085] discloses the call server upon receiving an emergency call (i.e. reads on request for emergency services) made by one of the terminals (i.e. reads on requestor), can request the LIS for the location information of the terminal making the emergency call and the LIS, in response to the request, can return the location information of the requested terminal to the call proxy server (i.e. reads on providing a location for said requestor) and the location information can include the civic address (i.e. reads on two-dimensional data) of the caller site in addition to the floor/room number (i.e. reads on three-dimensional data) of the terminal and based on the location information received from the LIS, the call proxy server can route the emergency call (i.e. reads on determining call routing instructions from two-dimensional data and three-dimensional data and receiving said call routing instructions and providing emergency routing service requests) to the appropriate PSAP (i.e. reads on emergency service responder) and include the location information in the message sent to the PSAP and the PSAP can in turn communicate the location information to emergency responders; Deich, Fig. 2 & [0068] discloses an example system for supporting voice over IP VOIP emergency calls wherein the system includes a caller site, a call server, a location information server LIS, a public safety answering point PSAP, an address validation database and address location information service and database and wherein the caller may be connected to the internet over a private communication network provided by the VOIP service provider (i.e. reads on service provider) and any network can at least support VOIP emergency calls may be employed; Deich, Fig. 4 & [0087] discloses the ERL can include a civic address and phone location information LOC wherein the civic address can indicate the street address of the caller site where the phone is located and in addition, the LOC can include additional information such as floor number, room number, etc. within the caller site at the civic location and the LOC: “Floor 1, room 1234” can indicate that the terminal is located on floor 1 and room 1234 of the caller site and Fig. 4 shows an entry indicating Floor 4, Room 4123; Deich, [0097]-[0098] discloses the call routing server for routing the calls made by the terminals to an appropriate PSAP based on the LOC of the terminal, etc. and discloses the call server can provide or assume the role of a call server or an emergency call routing function ECRF that is responsible of routing incoming emergency calls to a PSAP appropriate to the caller’s location.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the call server receives the emergency call request of a requestor terminal from a service provider providing a VOIP call service and makes a determination of the appropriate PSAP emergency service responder based on the location of the requestor terminal wherein the location includes the civic address as well as the floor / height where the terminal is located). 
 	Deich discloses a call server ECRF utilizing location information to route an emergency call to an appropriate PSAP but fails to explicitly discloses the use of a “location-to-service translation protocol” in making the routing determination and therefore fails to disclose “providing a location for said requestor to query an emergency call routing function using a location-to-service translation protocol”.
	In a related field of endeavor, Mongrain discloses:
providing a location for said requestor to query an emergency call routing function using a location-to-service translation protocol (Mongrain, Column 4, Lines 3-40 discloses an emergency call is placed from the origination network to an emergency service IP network ESINET and the emergency call includes location data of the caller and the ESINET can provide routing of the emergency call to an appropriate PSAP wherein the ESINET includes a number of functional elements such as an emergency call routing function ECRF, location information store LIS, emergency service routing proxy ESRP and location validation function which collectively determine which PSAP the incoming call should be routed to and the ECRF employs a location to service translation LoST protocol that uses location of the emergency call and a service uniform resource network URN to return a uniform resource identifier URI that is used to route the emergency call towards the appropriate PSAP for the caller’s location  and the ESRP can then route the emergency call to the selected PSAP).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Deich to incorporate the teachings of Mongrain for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of a call server ECRF utilizing location information to route an emergency call to an appropriate PSAP as taught by Deich) with another known element and comparable device utilizing a known technique (i.e. performing a process of a call server ECRF utilizing location information to route an emergency call to an appropriate PSAP, wherein the ECRF utilizes a location to service translation LoST server in performing the determination or an appropriate PSAP as taught by Mongrain) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of a call server ECRF utilizing location information to route an emergency call to an appropriate PSAP (i.e. as taught by Deich & Mongrain) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of 
Regarding claim 2, Deich in view of Mongrain discloses:
The method of claim 1 wherein said two-dimensional data is a civic location (Deich, [0085] discloses the location information can include the civic address of the caller site in addition to the floor/room number of the terminal and based on the location information received from the LIS, the call proxy server can route the emergency call to the appropriate PSAP and include the location information in the message sent to the PSAP and the PSAP can in turn communicate the location information to emergency responders).
Regarding claim 4, Deich in view of Mongrain discloses:
The method of claim 1 wherein said three-dimensional data includes a height-floor indexing for call routing and responder determination (Deich, [0085] discloses the location information can include the civic address of the caller site in addition to the floor/room number of the terminal and based on the location information received from the LIS, the call proxy server can route the emergency call to the appropriate PSAP and include the location information in the message sent to the PSAP and the PSAP can in turn communicate the location information to emergency responders).
Regarding claim 5, Deich in view of Mongrain discloses:
The method of claim 1 wherein said two-dimensional data is a civic location and said three-dimensional data includes a height-floor indexing for call routing and responder determination (Deich, [0085] discloses the location information can include the civic address of the caller site in addition to the floor/room number of the terminal and based on the location information received from the LIS, the call proxy server can route the emergency call to the appropriate PSAP and include the location information in the message sent to the PSAP and the PSAP can in turn communicate the location information to emergency responders).
Regarding claim 7, Deich discloses:
A method for multi-dimensional emergency call routing comprising: receiving a request for emergency services from a service provider originating from a requestor; providing a location for said requestor to query an emergency call routing function (Deich, [0085] discloses the call server upon receiving an emergency call (i.e. reads on request for emergency services) made by one of the terminals (i.e. reads on requestor), can request the LIS for the location information of the terminal making the emergency call and the LIS, in response to the request, can return the location information of the requested terminal to the call proxy server (i.e. reads on providing a location for said requestor) and the location information can include the civic address (i.e. reads on two-dimensional data) of the caller site in addition to the floor/room number (i.e. reads on height-floor indexing) of the terminal and based on the location information received from the LIS, the call proxy server can route the emergency call (i.e. reads on determining call routing instructions from two-dimensional data and three-dimensional data and receiving said call routing instructions and providing emergency routing service requests) to the appropriate PSAP (i.e. reads on emergency service responder) and include the location information in the message sent to the PSAP and the PSAP can in turn communicate the location information to emergency responders; Deich, Fig. 2 & [0068] discloses an example system for supporting voice over IP VOIP emergency calls wherein the system includes a caller site, a call server, a location information server LIS, a public safety answering point PSAP, an address validation database and address location information service and database and wherein the caller may be connected to the internet over a private communication network provided by the VOIP service provider (i.e. reads on service provider) and any network can at least support VOIP emergency calls may be employed; Deich, Fig. 4 & [0087] discloses the ERL can include a civic address and phone location information LOC wherein the civic address can indicate the street address of the caller site where the phone is located and in addition, the LOC can include additional information such as floor number, room number, etc. within the caller site at the civic location and the LOC: “Floor 1, room 1234” can indicate that the terminal is located on floor 1 and room 1234 of the caller site and Fig. 4 shows an entry indicating Floor 4, Room 4123; Deich, [0097]-[0098] discloses the call routing server for routing the calls made by the terminals to an appropriate PSAP based on the LOC of the terminal, etc. and discloses the call server can provide or assume the role of a call server or an emergency call routing function ECRF that is responsible of routing incoming emergency calls to a PSAP appropriate to the caller’s location.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the call server receives the emergency call request of a requestor terminal from a service provider providing a VOIP call service and makes a determination of the appropriate PSAP emergency service responder based on the location of the requestor terminal wherein the location includes the civic address as well as the floor / height where the terminal is located). 
 Deich discloses a call server ECRF utilizing location information to route an emergency call to an appropriate PSAP but fails to explicitly discloses the use of a “location-to-service translation protocol” in making the routing determination and therefore fails to disclose “providing a location for said requestor to query an emergency call routing function using a location-to-service translation protocol;”.
	In a related field of endeavor, Mongrain discloses:
providing a location for said requestor to query an emergency call routing function using a location-to-service translation protocol; (Mongrain, Column 4, Lines 3-40 discloses an emergency call is placed from the origination network to an emergency service IP network ESINET and the emergency call includes location data of the caller and the ESINET can provide routing of the emergency call to an appropriate PSAP wherein the ESINET includes a number of functional elements such as an emergency call routing function ECRF, location information store LIS, emergency service routing proxy ESRP and location validation function which collectively determine which PSAP the incoming call should be routed to and the ECRF employs a location to service translation LoST protocol that uses location of the emergency call and a service uniform resource network URN to return a uniform resource identifier URI that is used to route the emergency call towards the appropriate PSAP for the caller’s location  and the ESRP can then route the emergency call to the selected PSAP).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Deich to incorporate the teachings of Mongrain for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of a call server ECRF utilizing location information to route an emergency call to an appropriate PSAP as taught by Deich) with another known element and comparable device utilizing a known technique (i.e. performing a process of a call server ECRF utilizing location information to route an emergency call to an appropriate PSAP, wherein the ECRF utilizes a location to service translation LoST server in performing the determination or an appropriate PSAP as taught by Mongrain) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of a call server ECRF utilizing location information to route an emergency call to an appropriate PSAP (i.e. as taught by Deich & Mongrain) and is dependent upon the specific design incentives, needs and requirements (i.e. 
Regarding claim 8, Deich in view of Mongrain discloses:
The method of claim 7 wherein said two-dimensional data is a civic location (Deich, [0085] discloses the location information can include the civic address of the caller site in addition to the floor/room number of the terminal and based on the location information received from the LIS, the call proxy server can route the emergency call to the appropriate PSAP and include the location information in the message sent to the PSAP and the PSAP can in turn communicate the location information to emergency responders).


Claim 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deich et al. (US Patent Publication 2015/0312738 herein after referenced as Deich) in view of Mongrain (US Patent 10,498,894 herein after referenced as Mongrain) and further in view of Bloebaum et al. (US Patent Publication 2007/0153986 herein after referenced as Bloebaum).  

Regarding claim 3 and claim 9, Deich in view of Mongrain discloses:
The method of claim 1 (see claim 1) and The method of claim 7 (see claim 7).  Deich in view of Mongrain discloses a call server ECRF utilizing location information to route an emergency call to an appropriate PSAP but fails to explicitly discloses the use “wherein said two-dimensional data is a geodetic location.”
In a related field of endeavor, Bloebaum discloses:
wherein said two-dimensional data is a geodetic location (Bloebaum, [0030] discloses the call processing server routes received emergency calls to emergency answering point EAPs designated statewide default answering points such as public service answering points PSAPs and wherein to route an emergency call to an appropriate EAP, the call processing server acquires information associated with the location of the packet based call such as geospacial or civic location information such as latitude, longitude, altitude, street address, phone number, building name, etc. and the call processing server uses such location information to identify an appropriate EAP for receiving a particular emergency call).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Deich in view of Mongrain to incorporate the teachings of Bloebaum for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of a call server utilizing location information to 
Regarding claim 6, Deich in view of Mongrain discloses:
The method of claim 1 (Deich, [0085] discloses the location information can include the civic address of the caller site in addition to the floor/room number of the terminal and based on the location information received from the LIS, the call proxy server can route the emergency call to the appropriate PSAP and include the location information in the message sent to the PSAP and the PSAP can in turn communicate the location information to emergency responders).
Deich in view of Mongrain discloses a call server ECRF utilizing location information to route an emergency call to an appropriate PSAP but fails to explicitly “wherein said two-dimensional data is a geodetic location.”
In a related field of endeavor, Bloebaum discloses:
wherein said two-dimensional data is a geodetic location (Bloebaum, [0030] discloses the call processing server routes received emergency calls to emergency answering point EAPs designated statewide default answering points such as public service answering points PSAPs and wherein to route an emergency call to an appropriate EAP, the call processing server acquires information associated with the location of the packet based call such as geospacial or civic location information such as latitude, longitude, altitude, street address, phone number, building name, etc. and the call processing server uses such location information to identify an appropriate EAP for receiving a particular emergency call).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Deich in view of Mongrain to incorporate the teachings of Bloebaum for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of a call server utilizing location information to 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645